UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7239



TIMOTHY SMITH,

                                              Plaintiff - Appellant,

          versus


HOUSTON   SHIFLETT,  Support   Unit Manager;
JOHN/JANE DOE, Records Office Manager; J. K.
VAUGHAN, SR., Hearing Officer,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-02-549)


Submitted:   October 10, 2002             Decided:   October 21, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timothy Smith, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2002)

complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).     We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.   Accordingly, we dismiss the appeal on

the reasoning of the district court. See Smith v. Shiflett, CA-02-

549 (E.D. Va. July 17, 2002).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2